Citation Nr: 1435025	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  14-01 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida



THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a lumbar spine disability, to include degenerative disc disease and degenerative joint disease, as secondary to the Veteran's service-connected left bilateral knee disability. 

2.  Entitlement to service connection for a lumbar spine disability, to include degenerative disc disease and degenerative joint disease, as secondary to the Veteran's service-connected bilateral knee disability.



REPRESENTATION

Veteran represented by:	American Red Cross



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the RO, which confirmed and continued the denial of service connection for a lumbosacral disc disease.

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal, with the exception of the July 2014 Appellate Brief.  A review of the Veterans Benefits Management System (VBMS) reveals no documents.


FINDINGS OF FACT

1.  The August 1996 RO rating decision denied the Veteran's original claim of service connection for lumbosacral disc disease.

2.  The May 2002 RO rating decision denied the claim of service connection for degenerative joint disease of the lumbar spine as secondary to the Veteran's service-connected bilateral knee; the Veteran was notified of the decision and apprised of his appeal rights, but he did not appeal in a timely fashion

3.  The evidence received since the May 2002 RO rating decision is neither cumulative nor repetitive of facts that were previously considered and tends to give rise to a reasonably possibility of substantiating the claim.

4.  The claimed low back degenerative disease is shown as likely as not to have increased is severity beyond the natural progress due to his service-connected bilateral knee disability.  



CONCLUSIONS OF LAW

1.  The evidence received since the May 2002 RO rating decision is new and material for the purpose of reopening the claim of service connection for a lumbar spine disability, to include degenerative disc disease and degenerative joint disease.  38 U.S.C.A.§ 5108 (West 2002); 38 C.F.R.§ 3.156(a)(2013).

2.  By extending the benefit of the doubt to the Veteran, his lumbar spine disability, manifested by degenerative disc disease and degenerative joint disease is aggravated by his service-connected bilateral knee disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the Agency of Original Jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

To the extent that the action taken herein below is favorable to the Veteran, further discussion of VCAA is not required at this time.


II. New and Material Evidence 

After a prior decision becomes final, a claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  

Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In a rating decision in August 1996, the RO denied the Veteran's original claim of service connection for lumbosacral disc disease of the basis that the evidence did not show that lumbosacral disc disease was due to or caused by service.  After the Veteran was notified of the adverse determination and apprised of his right to appeal, he did not enter a timely appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Subsequently, in rating decision in May 2002, the RO confirmed and continued the denial of service connection for degenerative joint disease of the lumbar spine based on the determination that the evidence did not show that the service-connected bilateral knee disability had caused the claimed back disability.  After the Veteran was notified of the adverse determination and apprised of his right to appeal, he did not appeal the denial of the claim.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

At the time of the last final denial the evidence consisted of the Veteran's service treatment records, VA medical records, private treatment records, and report of a VA examination in March 2002.  

The evidence received since the last denial in May 2002 includes a private medical opinion dated in January 2014 from Dr. M, that is new and material because it tends to show that the claimed lumbar disc disease and degenerative joint disease were caused or aggravated by his service-connected bilateral knee disability.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for a lumbar spine disability, to include degenerative disc disease and degenerative joint disease.


III.  Secondary Service Connection

The Veteran seeks service connection for a lumbar spine disability, to include degenerative disc disease and degenerative joint disease, as secondary to his service-connected bilateral knee disability.  

As the Board is granting service connection on a secondary basis, there is no need to discuss direct service connection.  

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  

When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  

In reaching this determination as to aggravation of a nonservice-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular nonservice-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

As noted, the first element of secondary service connection requires evidence of a current disorder.  Here, a current diagnosis has been established.  

During a VA examination in March 2002, the Veteran was diagnosed with degenerative joint disease of the lumbar spine.  On VA examination in January 2011, he was diagnosed with degenerative disc disease of the lumbar spine.  Thus, the Veteran has satisfied the first element of secondary service connection.

As stated, the second element of secondary service connection requires 
evidence of a service-connected disability.  Here, the Veteran is currently service-connected for a bilateral knee disability.  Thus, the Veteran has satisfied the second element of secondary service connection.
 
As noted, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the claimed disorder.  

With respect to this element,  the Board notes in this case that there are both positive and negative medical opinions of record.  

With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  

Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Considering the relative merits of the findings and details of the opinions, the Board places more weight on the favorable opinion rendered by Dr. M., a spine specialist, dated in January 2014.  

In his opinion, Dr. M. opined that the Veteran "ha[d] had several (sic) bilateral knee pain for a long time that necessitated his using his cane and adjusted his walking for 15 years.  This ha[d] significantly contributed to increasing the degeneration of his spine and probably accelerated his background of degenerative spine disease."  

The Board cannot favor the January 2011 VA opinion as no reasoning or rationale was provided for the conclusions reached.  A mere conclusion statement is insufficient to allow the Board to make an informed decision as to the weight to assign to the medical statement.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  

The VA examiner opined that the Veteran's degenerative joint disease of the lumbar spine was not caused by his service-connected bilateral knee disability without further comment.  

Conversely, Dr. M.'s opinion was based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  He considered the nature of the Veteran's degenerative disc disease and degenerative joint disease, history, and progress over a 15 year period in proffering his opinion.

It light of the foregoing, the Board is satisfied that the criteria for granting service connection for a lumbar spine disability, to include degenerative disc disease and degenerative joint disease, as secondary to the Veteran's service-connected bilateral knee have been met.  

To the extent that the evidence tends to show that current low back disability as likely as not caused the claimed low back degenerative disease to increase in severity beyond natural progression, service connection is warranted.  38 U.S.C.A. 5107(b);  38 C.F.R. § 3.102 (2013).

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


ORDER

As new and material evidence has  been presented to reopen the claim of service connection for a lumbar spine disability, to include degenerative disc disease and degenerative joint disease, as secondary to the Veteran's service-connected left bilateral knee disability, the appeal to this extent is allowed

Service connection for a lumbar spine disability, to include degenerative disc disease and degenerative joint disease, as secondary to the Veteran's service-connected left bilateral knee disability, is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
 Board of Veterans' Appeals


Department of Veterans Affairs


